                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

JAMAR J. DRAPER,                               )
                                               )
                       Petitioner,             )
                                               )
v.                                             ) Case No. CIV-18-1195-R
                                               )
JIMMY MARTIN, Warden,                          )
                                               )
                       Respondent.             )

                                           ORDER


          Respondent Jimmy Martin filed a Motion to Dismiss for Failure to Exhaust State

Court Remedies on March 30, 2019. On June 14, 2019, United States Magistrate Judge

Gary Purcell issued a Second Supplemental Report and Recommendation [Doc. 29]1,

recommending that the Motion be denied, and granting the parties until July 5, 2019 to

object.

          Respondent has not filed an objection nor sought an extension of time in which to

do so. Accordingly, the Second Supplemental Report and Recommendation is hereby

adopted, Respondent’s Motion to Dismiss for Failure to Exhaust State Court Remedies

[Doc. 23] is denied, and this matter is re-referred to Magistrate Judge Gary M. Purcell for

further proceedings consistent with the original referral entered herein.

          IT IS SO ORDERED this 9th day of July, 2019.




1
  Judge Purcell had previously issued a Report and Recommendation, and a Supplemental Report and
Recommendation addressing other issues.
